Citation Nr: 1130393	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-37 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran whose service includes periods of active duty from October 1967 to September 1971, from December 1971 to November 1975, and from May to October 2005.  He also had a periods of inactive service and a period of active duty for training from April to May 1984 with the Wyoming Air National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011 a videoconference hearing was held before the undersigned; a transcript of that hearing is associated with the claims file.  


FINDING OF FACT

The Veteran's bilateral hearing loss is service-connected; his tinnitus is shown to at least as likely as not be related to the hearing loss and his exposure to acoustic trauma in service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

II. Factual Background

The Veteran served in the Air Force and worked on flight lines.  See February 2006 memorandum from officer with Wyoming Air National Guard.  He has also testified that he was exposed to acoustic trauma in Vietnam in the form of rifle and rocket fire.  His May 1975 service separation examination noted moderate hearing loss.  A June 1975 service treatment record noted a history of loud noise exposure to jet engines, and assessed bilateral noise-induced hearing loss.  His STRs are silent for complaints, findings, treatment, or diagnosis relating to tinnitus.

On November 2006 VA audiology examination the Veteran reported tinnitus that he first noticed in 2003.  The examiner did not provide an opinion as to whether tinnitus was related to noise trauma in service.  Service connection for bilateral hearing loss was granted in a February 2007 rating decision.

On October 2009 VA audiology examination, it was noted that the Veteran reported that he had tinnitus "most of his life," and also indicated that he noticed tinnitus in the military.  The examiner stated that because the Veteran's statements with respect to the origin of his tinnitus differed on 2006 and 2009 VA examinations s/he could not provide an opinion as to whether there was a relationship between noise trauma in service and tinnitus without resort to speculation.  At the April 2011 videoconference hearing, the Veteran testified that his tinnitus began in service and denied that it began in 2003.

In June 2011, a private audiologist took a medical history, noting that the Veteran had military noise trauma and that his bilateral hearing loss was service-connected, and opined that "[the Veteran's] tinnitus is at least as likely as not related to military noise exposure."



III. Legal Criteria and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence that tends to support the Veteran's claim is his grant of service connection for bilateral hearing loss based on exposure to noise trauma in service and the June 2011 private audiologist's opinion that the Veteran's tinnitus is also related to noise exposure in service.  There is no medical opinion that does not support the claim.  The 2006 VA examiner did not provide a nexus opinion, and the 2009 examiner concluded that an opinion could not be provided without resort to speculation.

While the Veteran's statements regarding when he first noticed his tinnitus are inconsistent, the fact remains that the sole medical opinion which addresses the nexus question directly supports the claim.  Thus, the Board finds that the positive and negative evidence is at least in equipoise on the question of whether the Veteran's tinnitus was incurred in service.  Under the statute and regulation governing in such circumstance, the remaining doubt must be resolved in the Veteran's favor, and the claim must be allowed.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


